Citation Nr: 1736326	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-29 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased initial evaluation for post-traumatic stress disorder. 

2.  Entitlement to service connection for a bilateral shoulder condition, as secondary to post traumatic stress disorder. 

3.  Entitlement to a total evaluation due to individual unemployability. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 4, 1964 to February 3, 1967.

This appeal to the Board of Veterans' Appeals (Board) is from September 2010 and July 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran was scheduled to testify before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in August 2016 but waived his right to appear.  The Veteran requested through his representative that the record be held open for thirty days.  A transcript is of record.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

When filing the formal appeal to the Board, dated in August 2014, the Veteran requested a hearing via live videoconferencing equipment.  The Veteran attempted to cancel the hearing on August 12, 2016.  He waived his right to appear and requested that the record remain open for 30 days.  However, in a statement dated November 10, 2016, the Veteran's representative indicated that he desired a hearing by the swiftest means.  The Veteran has a right to have this hearing prior to deciding the appeal of this claim.  Bernard v. Brown, 4 Vet. App. 384, 292 (1993); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.700(a), 20.704 (2016).  Since the AOJ, rather than the Board, schedules this type of hearing, the Board must remand this claim to schedule a hearing.  38 C.F.R. §§ 20.700(e), 20.704, 20.1304 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a member of the Board at the earliest opportunity.  Notify the Veteran and the Veteran's representative of the date, time, and location of this hearing, and place of copy of this notification in the claims file

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




